BLD-119                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1167
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                          RUBEN GUADALUPE MORALES,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1-16-cr-00129-002)
                      District Judge: Honorable John E. Jones III
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 11, 2021

              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                             (Opinion filed: March 17, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
       Pro se appellant Ruben Morales appeals the District Court’s order denying his

motion for compassionate release. The Government has filed a motion for summary

affirmance. For the reasons discussed below, we grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In 2017, Morales was convicted of conspiracy to distribute and possess with intent

to deliver five kilograms or more of cocaine hydrochloride and 280 grams or more of

crack and sentenced to 13 years in prison. See ECF No. 93.

       In August 2020, Morales filed his first motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). See ECF No. 106. He argued that the District Court should

release him because his asthma and obesity place him at an increased danger from the

COVID-19 pandemic. He also claimed that he has been rehabilitated in prison and that

his release would allow him to help care for his elderly mother and children. The District

Court denied the motion, concluding both that Morales had not shown that “extraordinary

and compelling reasons warrant such a reduction” in sentence, § 3582(c)(1)(A)(i), and

that the 18 U.S.C. § 3553(a) factors counseled against release. See ECF No. 115.

       In January 2021, Morales filed a new motion for compassionate release. See ECF

Nos. 116–17. In most ways, his new filing repeated arguments from his initial filing;

however, he also claimed that, since he had last filed, there had been confirmed cases of

COVID-19 in his prison. See ECF No. 116 at 1. The District Court denied the motion,

concluding that it had raised “no new grounds or arguments in valid support of the

Defendant’s request.” ECF No. 118. Morales filed a notice of appeal, and the

Government has moved for summary affirmance.

                                            2
       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.

2020). We may summarily affirm if “no substantial question is presented” by the appeal.

3d Cir. L.A.R. 27.4.

       We will grant the Government’s motion. The compassionate-release provision

states that a district court “may reduce the term of imprisonment” and “impose a term of

probation or supervised release” if it finds that “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate

release, a district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.” § 3582(c)(1)(A). Those factors include, among other

things, “the nature and circumstances of the offense and the history and characteristics of

the defendant,” § 3553(a)(1), and the need for the sentence “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense”; “to afford adequate deterrence to criminal conduct”; and “to protect the public

from further crimes of the defendant,” § 3553(a)(2)(A)–(C).

       We discern no abuse of discretion in the District Court’s conclusion that the

§ 3553(a) factors weighed against granting compassionate release here.1 Although the

Court’s order was terse, we are satisfied that “the judge ‘considered the parties’

arguments and had a reasoned basis for exercising his own legal decisionmaking

authority.’” Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018) (quoting Rita


1
  Based on this conclusion, we need not address whether “extraordinary and compelling
reasons warrant” a reduction in Morales’s sentence. 18 U.S.C. § 3582(c)(1)(A)(i).
                                              3
v. United States, 551 U.S. 338, 356 (2007)). As the Court explained, Morales has a

lengthy criminal history: he “is a career offender who was on state parole when he was

charged with the instant offense.” ECF No. 115 at 4. The District Court thus did not err

in finding that this history militated against release. It was also reasonable for the Court

to determine that the fact that Morales had served less than five years of his 13 year-

sentence worked against him. See, e.g., Pawlowski, 967 F.3d at 330. We therefore do

not have “a definite and firm conviction that [the District Court] committed a clear error

of judgment in the conclusion it reached upon a weighing of the relevant factors.” Id.

(alteration omitted) (quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                              4